DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 1/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gao [US 2019/0385935]
►	With respect to claim 1, Gao et al (fig 2, text [0001]-[0083]) discloses the claimed semiconductor structure comprising:
	a first wafer (bottom die 102) including a first dielectric layer (106) and a first component (112) disposed within the first dielectric layer;

	a conductive structure (110/110/114) including a first member (110/110) surrounded by the first dielectric layer and the second dielectric layer, and a second member (TSV 114 in the top die 102) protruding from the first member and only surrounded by the second wafer (top die 102), wherein the first member of the conductive structure includes a first part (110) surrounded by the first dielectric (the dielectric 106 of the bottom die 102) and a second part (110) surrounded by the second dielectric (the dielectric 106 of the top die 102)
	wherein a portion of the first part is contacted with the second dielectric layer, or a portion of the second part is contacted with the first dielectric layer (see fig 2)
	wherein the first member  is sandwiched between the first component and the second component. 
►	 With respect to claim 2, Gao et al (fig 2) discloses the first dielectric layer is in contact with the second dielectric layer.
 ►	With respect to claim 3, Gao et al (fig 2) discloses the first component, the second component and the conductive structure are electrically connected to each other.
►	With respect to claim 4, Gao et al wherein the first component and the second component at least partially contact the first member of the conductive structure. 
►	With respect to claim 6, Gao et al (text [0034]) discloses the first dielectric layer and the second dielectric layer include oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al [US 2019/0385935] in view of Yu et al (US 2015/0235949]. 
►	With respect to claim 5, the claimed thickness would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed  1/21/2022 have been fully considered but they are not persuasive. 
►	Contradict to Applicant’s argument on pages 4-6, Gao et al discloses a second member (a top TSV 114 in the top die 102) protruding from the first member and only surrounded by the second wafer (top die 102).  Although the semiconductor structure of fig 2 of Gao et al includes another bottom TSV 114 surrounded by the bottom die 102,  claim 1 uses transitional term “comprising” and “including” does not exclude additional unrecited element.  Therefore, Gao et al anticipates claims 1-4.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THANHHA S PHAM/Primary Examiner, Art Unit 2819